         Case 3:20-cv-00909-BAS-JLB Document 2 Filed 05/29/20 PageID.18 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   HADEER SHAMOUN,                                          Case No.: 3:20-cv-0909-BAS-JLB
12                                          Petitioner,
                                                              ORDER DISMISSING CASE
13   v.                                                       WITHOUT PREJUDICE AND WITH
                                                              LEAVE TO AMEND
14   PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                                         Respondent.
16
17
18            Petitioner Hadeer Shamoun, a state civil committee proceeding pro se, has filed a
19   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 and paid the requisite filing
20   fee. Petitioner appears to challenge his continued confinement at Patton State Hospital
21   after being found not guilty by reason of insanity in 1995.1 (See “Pet.,” ECF No. 1 at 2.)
22                       FAILURE TO NAME A PROPER RESPONDENT
23            Review of the Petition reveals that Petitioner has failed to name a proper respondent.
24   On federal habeas, a state prisoner must name the state officer having custody of him as
25
26   1
       Civil commitments are typically challenged in habeas proceedings. See Duncan v. Walker, 533 U.S.
     167, 176 (2001) (stating that a state court order of civil commitment satisfies section 2254’s “in custody”
27   requirement); Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1139–40 (9th Cir. 2005) (“[D]etainees under an
28   involuntary civil commitment scheme . . . may use a § 2254 habeas petition to challenge a term of
     confinement”).

                                                          1
                                                                                           3:20-cv-0909-BAS-JLB
     Case 3:20-cv-00909-BAS-JLB Document 2 Filed 05/29/20 PageID.19 Page 2 of 3



 1   the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (citing Rule
 2   2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction when a habeas
 3   petition fails to name a proper respondent. See id.
 4         A proper named respondent in federal habeas proceedings is one who “has the power
 5   to order the petitioner’s release.” Smith v. Idaho, 392 F.3d 350, 355, n.3 (9th Cir. 2004).
 6   “If the petitioner is currently in custody under a state-court judgment, the petition must
 7   name as respondent the state officer who has custody.” Rule 2(a), Rules Governing
 8   Proceedings under 28 U.S.C. § 2254. The warden is the typical respondent in habeas
 9   proceedings, however, “the rules following section 2254 do not specify the warden.” Id.
10   “[T]he ‘state officer having custody’ may be ‘either the warden of the institution in which
11   the petitioner is incarcerated . . . or the chief officer in charge of state penal institutions.’”
12   Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory committee’s note). If “a petitioner
13   is in custody due to the state action he is challenging, ‘[t]he named respondent shall be the
14   state officer who has official custody of the petitioner (for example, the warden of the
15   prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254 advisory committee’s note).
16         A long-standing rule in the Ninth Circuit holds “that a petitioner may not seek [a
17   writ of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is in
18   custody.   The actual person who is [the] custodian [of the petitioner] must be the
19   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
20   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
21   person who will produce “the body” if directed to do so by the Court. “Both the warden
22   of a California prison and the Director of Corrections for California have the power to
23   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
24         Here, Petitioner has incorrectly named the “People of the State of California,” as
25   Respondent. Petitioner is currently confined by the Department of State Hospitals at Patton
26   State Hospital. In order for this Court to entertain the Petition, Petitioner must name the
27   state official in charge of the state facility in which he is presently confined or the Director
28   of the Department of State Hospitals. See Brittingham v. United States, 982 F.2d 378, 379

                                                     2
                                                                                    3:20-cv-0909-BAS-JLB
     Case 3:20-cv-00909-BAS-JLB Document 2 Filed 05/29/20 PageID.20 Page 3 of 3



 1   (9th Cir. 1992) (per curiam).
 2                                       CONCLUSION
 3         Based on the foregoing, the Court DISMISSES this action without prejudice
 4   because Petitioner has failed to state a cognizable federal claim. To have this case
 5   reopened, Petitioner must, no later July 31, 2020, file a First Amended Petition that cures
 6   the pleading deficiencies set forth above. A blank First Amended Petition is included with
 7   this Order for Petitioner’s convenience.
 8         IT IS SO ORDERED.
 9   DATED: May 29, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              3:20-cv-0909-BAS-JLB
